                  Case 3:17-cv-05769-RJB Document 257 Filed 03/12/20 Page 1 of 3

                                                                         The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                      Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those          DECLARATION OF COLIN L. BARNACLE
     similarly situated,                              IN SUPPORT OF DEFENDANT THE GEO
11                                                    GROUP, INC.’S MOTIONS IN LIMINE
              Plaintiffs/Counter-Defendants,
12
     v.
13
     THE GEO GROUP, INC.,
14
              Defendant/Counter-Claimant.
15

16            I, Colin L. Barnacle, make the following statement under oath subject to the penalty of

17   perjury pursuant to the laws of the United States and the State of Washington:

18            1.      I am the attorney for The GEO Group, Inc. in the above-captioned matter. I am

19   over the age of eighteen (18), and I am competent to testify in this matter.

20            2.      On February 26, 2020, I received the State of Washington's Third Supplemental

21   Expert Disclosure for Dr. Nickerson.

22            3.      On page four of Dr. Nickerson's supplemental report, which is marked

23   confidential, he states that he interprets a "fair wage" as equivalent to the payment of the

24   Washington minimum wage or the prevailing wage under the federal Service Contract Act.

25            4.      On page seven of Dr. Nickerson's supplemental report, which is marked

26   confidential and not included with this declaration, he states that his damages analysis is

27

                                                                             AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
     (3:17-CV-05769-RJB) – PAGE 1                                        1900 Sixteenth Street, Suite 1700
                                                                             Denver, Colorado 80202
                                                                            Telephone: 303-260-7712
     52351631;1
                  Case 3:17-cv-05769-RJB Document 257 Filed 03/12/20 Page 2 of 3




 1   contingent upon a “determination of liability, and the applicability of the rates … by the trier of

 2   fact.”

 3            5.      Attached are true and correct copies of the following exhibits:

 4            EXHIBIT A: Attached as Exhibit A are excerpts from the 30(b)(6) deposition of

 5   Colleen Melody, designee for the Washington Attorney General, taken August 10, 2018.

 6            EXHIBIT B: Attached as Exhibit B are excerpts from the transcript of the hearing held

 7   before this Court on January 10, 2020.

 8            EXHIBIT C: Attached as Exhibit C is GEO's First Set of Interrogatories and Requests

 9   for Production that was served on December 29, 2017.
10            Dated this 12th day of March, 2020 at Denver, Colorado.

11            Akerman, LLP

12            s/ Colin L. Barnacle
              Colin L. Barnacle, (Admitted pro hac vice)
13            Attorney for Defendant The GEO Group, Inc.

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                                                              AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
                                                                          1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 2                                             Denver, Colorado 80202
                                                                             Telephone: 303-260-7712

     52351631;1
                  Case 3:17-cv-05769-RJB Document 257 Filed 03/12/20 Page 3 of 3



 1                                      PROOF OF SERVICE
 2            I hereby certify on the 12th day of March 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DECLARATION OF COLIN L.
 4   BARNACLE IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.’S MOTIONS IN
 5   LIMINE via the Court’s CM/ECF system on the following:
 6   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 8   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 9   Seattle, Washington 98104
     Telephone: (206) 622-8000
10   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
11   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
12   Email: roe@sgb-law.com
13   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
14   P.O. Box 90568
     Nashville, Tennessee 37209
15   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
16   Email: andrew@immigrantcivilrights.com
17   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
18   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
19   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
20   Email: devin@openskylaw.com
21   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
22   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
23   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
24
     Attorneys for Plaintiffs
25

26                                             s/ Nick Mangels
                                               Nick Mangels
27
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 3                                     Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     52351631;1
